     Case 4:21-cv-00049-TWP-DML Document 3 Filed 04/07/21 Page 1 of 6 PageID #: 21




                                    Southern District of Indiana

                                      Candace


           CANDACE JARRELL


                                                                   4:21-cv-49
                                                                   4:21-cv-00049-TWP-DML

                     Healthcare Revenue Compa
                               Account Resoluti

HEALTHCARE REVENUE COMPANY GROUP, LLC et al




                        Healthcare Revenue Company Group, LLC
                        c/o Corporation Service Co.
                        135 N. Pennsylvania St., Ste. 1610
                        Indianapolis, IN 46204
                        (BY CERTIFIED MAIL)




                        David W. Hemminger
                        Hemminger Law Office, PSC
                        331 Townepark Cir., Ste. 100-C
                        Louisville, KY 40243
                        502.443.1060




         4/7/2021
Case 4:21-cv-00049-TWP-DML Document 3 Filed 04/07/21 Page 2 of 6 PageID #: 22



       4:21-cv-49
       4:21-cv-00049-TWP-DML




                                                                          0
     Case 4:21-cv-00049-TWP-DML Document 3 Filed 04/07/21 Page 3 of 6 PageID #: 23




                                     Southern District of Indiana

                                        Candace


           CANDACE JARRELL

                                                                    4:21-cv-49
                                                                    4:21-cv-00049-TWP-DML

                      Healthcare Revenue Compa
                                Account Resoluti
HEALTHCARE REVENUE COMPANY GROUP, LLC et al




                         Equifax Information Services, LLC
                         c/o Corporation Service Co.
                         135 N. Pennsylvania St., Ste. 1610
                         Indianapolis, IN 46204
                         (BY CERTIFIED MAIL)




                         David W. Hemminger
                         Hemminger Law Office, PSC
                         331 Townepark Cir., Ste. 100-C
                         Louisville, KY 40243
                         502.443.1060




           4/7/2021
Case 4:21-cv-00049-TWP-DML Document 3 Filed 04/07/21 Page 4 of 6 PageID #: 24



       4:21-cv-49
       4:21-cv-00049-TWP-DML




                                                                          0
       Case 4:21-cv-00049-TWP-DML Document 3 Filed 04/07/21 Page 5 of 6 PageID #: 25




                                       Southern District of Indiana

                                         Candace


            CANDACE JARRELL

                                                                      4:21-cv-00049-TWP-DML

                       Healthcare Revenue Compa
                                 Account Resoluti
HEALTHCARE REVENUE COMPANY GROUP, LLC et al




                          Experian Information Solutions, Inc.
                          c/o CT Corporation System
                          150 W. Market St., Ste. 800
                          Indianapolis, IN 46204
                          (BY CERTIFIED MAIL)




                          David W. Hemminger
                          Hemminger Law Office, PSC
                          331 Townepark Cir., Ste. 100-C
                          Louisville, KY 40243
                          502.443.1060




           4/7/2021
Case 4:21-cv-00049-TWP-DML Document 3 Filed 04/07/21 Page 6 of 6 PageID #: 26


       4:21-cv-00049-TWP-DML




                                                                          0
